DETAILED ACTION
In application filed on 07/24/2019, Claims 1-4, 6, 9-12, 21, 24-25, 27-30, 33, 37-38 and 40 are pending. Claims 1-4, 6, 9-12, 21, 24-25 and 27-30 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Claims 1-4, 6, 9-12, 21, 24-25 and 27-30  are in the reply filed on 07/16/2021 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 24 recites the limitation “wash valves, entrance valve, exit valves, sealing valves, and isolation valves,” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “bead capture chamber” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
For expedited examination purposes, “bead capture chamber” is interpreted as “bead capture site”. 
Claims 28 and 29 recites the limitation “bead” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9-11 and 25-29 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Handique et al. [US20130190212A1]
Regarding Claim 1, Handique teaches a microfluidic device [Abstract], comprising: a plurality of branched channels [Para 0029, Abstract, ‘in inlet manifold, and an outlet manifold] comprising an entrance channel [Para 0029,0033 Abstract, ‘inlet channels’, ref. 240] and an exit channel [Para 0029, 0033, Abstract,’ outlet channel’, ref. 260] and a plurality of parallel single cell chambers [Para 0029,Fig. 18, ref. 222 Abstract, ‘plurality of parallel pores, each pore including a chamber and a pore channel’] comprising a cell capture site [Para 0029, ‘cells are captured in defined locations determined by single cell capture chambers’; ‘at known, addressable locations’; Para 0035, ‘end of the pore channel 224 proximal the chamber 222 preferably has a width that prevents the cell of interest 10 from passing through’]. 

Regarding Claim 2, Handique teaches the device of claim 1, wherein said entrance channel [Para 0029, Abstract, ‘inlet channel’] is tapered smaller [ Para 0039, ‘inlet channel 240 preferably has a substantially constant cross-section, but can alternatively have a variable cross section’] in the direction of fluid flow [Para 0037, ‘the inlet channel 240 tapers with distance away from the inlet manifold 300] and said exit channel [Para 0029, Abstract,’ outlet channel’] is tapered larger [Para 0040, ‘substantially constant cross-section, but can alternatively have a variable cross section’] in the direction of fluid flow [Para 0040, the outlet channel 260 tapers with distance away from the outlet manifold 400]. 
Regarding Claim 3, Handique teaches the device of claim 1, wherein said device further comprises a fluid inlet [Fig. 6-9, ref. 320; Para 0030] and/or a fluid outlet. The Claimed “and/or a fluid outlet” is interpreted as optional.

Regarding Claim 4, Handique teaches the device of claim 1, wherein said entrance [Para 0029, 0033 Abstract, ‘inlet channel’, ref. 240] and exit channels [Para 0029, 0033.Abstract,’ outlet channels’, ref. 260] have a height [Para 0039, ‘inlet channel 240 preferably a depth and/or width between 5-200 microns’, ; Para 0040, ‘outlet channel 260 preferably a depth and/or width between 5-200 microns] of at least 5 times the height [Para 0037, ‘chamber 222 preferably has a length, width and depth between 5-200 microns’] of said single cell chambers [Para 0029, ref. 222 Abstract, ‘plurality of parallel pores, each pore including a chamber and a pore channel’].

Regarding Claim 9, Handique teaches the device of claim 1, wherein said single cell chambers [Fig. 18; Para 0070, ‘from multiple chambers 222’; Claim 10] further comprise an entrance valve distal [Para 0039, ‘inlet channel 240 can include a first and/or second valve disposed within the first and/or second end’] to said single cell chamber [Fig. 18; Para 0070, ‘from multiple chambers 222’; Claim 10]. 
The claimed “entrance” is interpreted as a method of intended use given patentable weight to the extent of effecting the first and/or second valve disposed within the first and/or second end, to operate between an open and a closed state at the inlet channel [Para 0039]. Please see MPEP 2114(II) for further details.

Regarding Claim 10, Handique teaches the device of claim 1, wherein said single cell chambers [Fig. 18; Para 0070, ‘from multiple chambers 222’; Claim 10] further comprise an exit valve [Para 0040, ‘the outlet channel 260 can include a first and/or second valve disposed within the first and/or second end’] proximal to said single cell chamber [Fig. 18; Para 0070, ‘from multiple chambers 222’; Claim 10]. 
The claimed “exit” is interpreted as a method of intended use given patentable weight to the extent of effecting the first and/or second valve disposed within the first and/or second end, to operate between an open and a closed state at the outlet channel [Para 0040]. Please see MPEP 2114(II) for further details.
Regarding Claim 11, Handique teaches the device of claim 1, wherein said cell capture chamber [Para 0029, ‘cells are captured in defined locations determined by single cell capture chambers’; ‘at known, addressable locations’; Fig. 18, ref, 222] further comprise a bead capture site [Para 0081, ‘pores 220 occupied by the constituent micro spheres 140 of the set’; Fig. 18,; ‘micro spheres 140 has an affinity molecule’].

Regarding Claim 25, Handique teaches the device of claim 11, wherein said cell capture chamber [Para 0029, ‘cells are captured in defined locations determined by single cell capture chambers’; ‘at known, addressable locations’; Fig. 18, ref, 222]   and said bead capture chamber [Para 0081, ‘pores 220 occupied by the constituent micro spheres 140 of the set’; Fig. 18,; ‘micro spheres 140 has an affinity molecule’]  are configured to allow laminar flow to said bead capture chamber [Para 0081, ‘pores 220 occupied by the constituent micro spheres 140 of the set’; Fig. 18,; ‘micro spheres 140 has an affinity molecule’]  when buffer is introduced to said bead capture chamber [Para 0081, ‘pores 220 occupied by the constituent micro spheres 140 of the set’; Fig. 18,; ‘micro spheres 140 has an affinity molecule’]. This limitation “to allow laminar flow …” is interpreted as a method of intended use given patentable weight to the extent of effecting the pores 220 to have buffer flow is preferably established in the portions of the inlet 320 and outlet channel 260 distal from the pores 220. The buffer flow rate is preferably maintained at laminar flow, but can alternatively have any other suitable flow rate [Para 0053]. Please see MPEP 2114(II) for further details.

Regarding Claim 27, Handique teaches the device of claim 11, wherein said bead capture site [Para 0081, ‘pores 220 occupied by the constituent micro spheres 140 of the set’; Fig. 18, ‘micro spheres 140 has an affinity molecule’] comprises a bead capture channel [ Para 0081, ‘pore channels , ref. 224; Fig. 1-2 and 18, ref. 224]  at the bottom of said bead capture site [Para 0081, ‘pores 220 occupied by the constituent micro spheres 140 of the set’; Fig. 18,; ‘micro spheres 140 has an affinity molecule’], wherein said bead capture channel [ Para 0081, ‘pore channels , ref. 224; Fig. 1-2 and 18, ref. 224] has a rectangular shape [Fig. 18, ref. 224, ‘as structurally arranged’].

Regarding Claim 28, Handique teaches the device of claim 27, wherein the opening [Fig. 18, ref. 224, ‘as structurally arranged’] of said bead capture channel  is smaller [Para 0038, ‘The pore channel 224 preferably has a width and depth between 1-25 microns and a length between 5-500 microns, but can have any other suitable width, depth, and length’] than the diameter of said bead [Para 0082, ‘microspheres 140 of approximately 10 microns can be used to create a bacteria filter, while microspheres 140 of approximately 2 microns can be’]. 

Regarding Claim 29, Handique teaches the device of claim 27, wherein said bead capture channel [Para 0081, ‘pore channels, ref. 224; Fig. 1-2 and 18, ref. 224] allows fluid flow into and out of said bead capture channel [Para 0081, ‘pore channels, ref. 224; Fig. 1-2 and 18, ref. 224] while retaining said bead [Para 0081, 0084, ‘microspheres’ ref. 140’] in said channel or capture site. The claimed “into and out of said bead capture channel…” is interpreted as a method of intended use given patentable weight to the extent of effecting the pore channel 224, of the pore 220 functions to filter out the cell of interest 10 and to allow smaller sample components to flow through [Para 0038], where the microspheres 140 can form small pore networks within the pores 220 that functions as a smaller pore filter devices [Para 0081].Please see MPEP 2114(II) for further details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over by Handique et al. [US20130190212A1] in view of Maerkl et al. [US20070248971A1]
Regarding Claim 6, Handique teaches the device of claim 1, wherein said device [Abstract], comprises at least, single cell chambers [Para 0070, ‘from multiple chambers 222’; Claim 10]. 
Handique does not teach the number of single cell chambers to be “500”
 Maerkl teaches “500” [Para 0057, 0007, “array usually has a density of from 100 to 5,000 discrete regions per cm2, most usually from 100 to 2000 discrete regions, often from 500 to 1500 discrete regions]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Handique to incorporate “500” as taught by Maerkl, motivated by the need to use an array having a density of at least 100 to 5000 discrete regions per cm2, where each unit cells to contain different reagent or different combinations of reagents or a different DNA sequence [Maerkl, Para 0057, 0007]. Doing so allows for microfluidic device having a plurality of chambers each containing separately deposited reagents to be used to conduct reactions using different reagents. 
Also, one of ordinary skill in the art at the time the invention was made would recognize these limitations as nothing more than a duplication of parts with multiple effects and could seek benefit of multiplexing to allow for the capturing single cell molecules at once for analytical throughput. Please see In re Harza, 274 F.2d 669, 671, 124 USPQ 378, 380 (CCPA 1960) and MPEP 2144.04(VI) (B) for further details.

Claims 12, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over by Handique et al. [US20130190212A1] 
Regarding Claim 12, Handique teaches the device of claim 11, wherein said cell capture site [Para 0029, ‘cells are captured in defined locations determined by single cell capture chambers’; ‘at known, addressable locations’; Para 0035, ‘end of the pore channel 224 proximal the chamber 222 preferably has a width that prevents the cell of interest 10 from passing through’] and said bead capture site [Para 0081, ‘pores 220 occupied by the constituent micro spheres 140 of the set’; Fig. 18,; ‘micro spheres 140 has an affinity molecule’] comprise sealing valves proximal to said cell capture site [Para 0029, ‘cells are captured in defined locations determined by single cell capture chambers’; ‘at known, addressable locations’; Para 0035, ‘end of the pore channel 224 proximal the chamber 222 preferably has a width that prevents the cell of interest 10 from passing through’]  and distal to said bead capture site [Para 0081, ‘pores 220 occupied by the constituent micro spheres 140 of the set’; Fig. 18,; ‘micro spheres 140 has an affinity molecule’]
Handique does not teach “sealing valves”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with valves capable of operating between an open and a closed state (‘sealing’)  [Para 0039-0040, Handique], to be disposed proximal to said cell capture site and distal to said bead capture site as taught by Handique in the rejection of Claims 11 and 1 (Supra). Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 21, Handique teaches the device of claim 1, wherein said device further comprises a plurality of wash valve controlled washing channels [Para 0067, ‘third array’, ref. 200; ‘Reagents (e.g. flourogenic antibodies, etc.), analytes, or any other suitable substance can be introduced into the third array 200’; Para 0096, ‘Reagents can include wash buffers, purge liquids’; Para 0067; Para 0065] in fluid communication  [Para 0055,0067 Figs. 9 and 10A-C, ‘ as structurally arranged’] with said [Para 0029,0033 Abstract, ‘inlet channels’, ref. 240] and an exit channel [Para 0029, 0033, Abstract,’ outlet channel’, ref. 260]. The claimed “washing” is interpreted as a method of intended use given patentable weight to the extent of effecting the third array 200 having pore channels [ Para 0065, 0067] allow for the flow of a buffer or reagent [ Para 0065, 0067]. Please see MPEP 2114(II) for further details.
Handique does not teach “valve controlled”
However, one having ordinary skill in the art at the time the invention was made would recognize this limitation as nothing more than a rearrangement of parts to effect the determination of the optimal structural configuration and design of the microfluidic device and could seek the benefits associated with valves capable of operating between an open and a closed state (‘sealing’)  [Para 0039-0040, Handique], to be disposed on the third array 200 having pore channels [ Para 0065, 0067] allow for the flow of a buffer or reagent [ Para 0065, 0067]. Please see In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) and MPEP 2144.04(VI) (C) for further details.

Regarding Claim 24, Handique teaches the device of claim 1, wherein said wash valves [See Claim 21 rejection], entrance valve [See Claim 9 rejection], exit valves [See Claim 10 rejection], sealing valves [See Claim 12 rejection], and isolation valves [See Claim 12 rejection] are addressable. The limitation “addressable” is interpreted as a method of intended use and given patentable weight to the extent of effecting valves to be operated between and open and closed state [Para 0039-0040]. Please see MPEP 2114(II) for further details.

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over by Handique et al. [US20130190212A1] in view of Hansen et al. [US20150018226A1]
Regarding Claim 30, Handique teaches the device of claim 1, wherein at least a portion of the interior of said device [Abstract, Para 0087, cell capture system, ref.100] is coated with a material [Para 0087, ‘Priming the cell capture system 100 preferably includes introducing an initial buffer (e.g. 1% BSA+0.1% triton X in lx PBS)’] that prevents adhesion of nucleic acids to said device.
Handique does not teach “prevents adhesion of nucleic acids to”

Hansen, an analogous art directed to microfluidic devices are provided for trapping, isolating, and processing single cells, teaches “prevents adhesion of nucleic acids to” [Para 0165,  ‘BSA helped prevent cells from adhering to channel walls’
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Handique to incorporate “prevents adhesion of nucleic acids to” as taught by Hansen, motivated by the need to use the  BSA  to help prevent cells from adhering to channel walls [ Hansen, Para 0165].Doing so allows for the mitigation or elimination of problems associated with nonspecific binding of cell samples in the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schaeffer et al. [US 20110114869A1]: teaches a  micro-valve for controlling fluid flows and a sealing device for sealing off cavities in a microfluid system, in particular in a lab-on-a-chip system, and also a method for the production thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797                                                                                                                                                                                                        

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797